J-S49035-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                        v.

PIERRE CARLOS CAMERON

                             Appellant                  No. 1879 WDA 2016


             Appeal from the Judgment of Sentence September 27, 2016
                 In the Court of Common Pleas of Allegheny County
                Criminal Division at No(s): CP-02-CR-0006725-2016

BEFORE: DUBOW, SOLANO, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                           FILED AUGUST 1, 2017

        Appellant, Pierre Carlos Cameron, appeals nunc pro tunc from the

judgment of sentence entered in the Allegheny County Court of Common

Pleas. Appellant claims that the trial court erred in denying his motion to

suppress contraband and a cellphone recovered from his person because the

Commonwealth failed to establish reasonable suspicion that he was engaged

in criminal activity. We affirm.

        At    the   suppression   hearing,   the   Commonwealth   presented   the

following evidence.          On April 18 2016, Detective Sheila Ladner of the

Pittsburgh Police Department’s Narcotics Unit was operating undercover and

received texts from the cellphone number associated with Richard Cameron




*
    Former Justice specially assigned to the Superior Court.
J-S49035-17


(“Richard”).1   N.T., 9/27/16, at 3. Richard was the subject of an ongoing

investigation, and his identity, appearance, and cellphone number were

known to the detective. Id. at 3-4, 10. The initial text message indicated

that the sender “had heroin to sell.” Id. at 3. Detective Ladner exchanged

text messages with the subject phone and arranged a meeting to buy fifty

packets of heroin at a residential address on April 20, 2016. Id. at 4-5.

        On the day of the buy, Detective Ladner planned a “takedown” of

Richard.    Id. at 7.   She and her partner proceeded to the prearranged

address and waited in a vehicle across the street from the designated

address. Id. at 7. Five other officers were stationed in vehicles in the area.

Detective Ladner observed Appellant arrive on the designated street and

stand in front of the designated address. Id. at 6-7. Appellant appeared to

type on his cellphone. Id. at 7. The detective received a text message that

read, “Here.” Id. No other individuals were present at the location. Id.

        Upon receiving the text message, Detective Ladner radioed the other

officers, who converged on Appellant in their vehicles, exited, and identified

themselves as police officers.2    Appellant fled, and the detectives pursued

him on foot.     Appellant was apprehended and searched incident to arrest.



1
    The record does not disclose whether Appellant and Richard are related.
2
  The officers were wearing police vests indicating “Pittsburgh Police,” and
had badges around their necks. N.T. at 8.




                                      -2-
J-S49035-17


The officers recovered heroin, marijuana, and a cellphone, which bore the

same phone number used to arrange the buy.3

        Appellant was charged with criminal use of a communication facility,4

resisting arrest,5 possession and possession with intent to deliver heroin,6

and possession of marijuana.7         Appellant filed a motion to suppress all

physical evidence recovered from his person claiming that he was detained

without reasonable suspicion when the officers approached him, exited their

vehicles, and announced they were police officers.            Appellant’s Mot. to

Suppress, 9/6/16, at 2 (unpaginated).

        The trial court conducted a suppression hearing on September 27,

2016, at which Detective Ladner testified. At the conclusion of the hearing,

the trial court denied Appellant’s suppression motion, finding, inter alia, that

Detective Ladner possessed reasonable suspicion to detain Appellant.         The

trial   court reasoned that     Appellant    was the   only    individual at the

prearranged location, the detective observed him texting on a cellphone, and

the detective received a text message stating, “Here.” N.T. at 16; Trial Ct.


3
  The detective confirmed the phone number by calling the subject phone
with her cellphone.
4
    18 Pa.C.S. § 7512(a).
5
    18 Pa.C.S. § 5104.
6
    35 P.S. § 780-113(a)(16), (30).
7
    35 P.S. § 780-113(a)(31).




                                       -3-
J-S49035-17


Op., 4/6/17, at 4. Appellant immediately proceeded to a stipulated nonjury

trial at which the trial court found him guilty of all charges. That same day,

the trial court sentenced Appellant to two years’ probation for criminal use of

a communication facility and no further penalty on the remaining offenses.

      Appellant did not file post-sentence motions or a timely direct appeal.

On November 3, 2016, Appellant filed a motion to reinstate his appellate

rights, which the trial court granted on November 10, 2016. Appellant filed

a notice of appeal within thirty days and complied with the trial court’s order

to submit a Pa.R.A.P. 1925(b) statement by February 21, 2017.         The trial

court has filed a responsive opinion.

      Appellant presents the following question for review:

         DID THE TRIAL COURT ERR IN NOT SUPPRESSING THE
         EVIDENCE WHEN THE POLICE OFFICERS HAD NO
         REASONABLE SUSPICION TO CHASE, HANDCUFF, AND
         DETAIN [Appellant] WHEN THE POLICE WERE ACTUALLY
         INVESTIGATING RICHARD CAMERON, KNEW WHAT
         RICHARD . . . LOOKED LIKE, BELIEVED THAT IT WAS
         RICHARD’S CELL PHONE WITH WHOM THEY WERE IN
         CONTACT; BUT WHEN THEY ARRIVED IN LAWRENCEVILLE,
         ONLY SAW [Appellant] USING A CELL PHONE?

Appellant’s Brief at 5.

      Appellant argues that he was seized when the detectives approached

him, exited their vehicles, and announced they were police officers.

According to Appellant, the Commonwealth failed to establish reasonable

suspicion for this seizure because Appellant “was simply not the person that

the police were looking for[,]” and Detective Ladner did not observe



                                        -4-
J-S49035-17


Appellant engage in unusual or suspicious activity. Id. at 14-15. Appellant

emphasizes that his use of a cellphone alone did not suggest criminal

activity, and Detective Ladner could not have known that he sent her the

text message indicating he was at the buy location. Id. Appellant further

contends that evidence obtained after the illegal detention, including his

flight and possession of the cellphone used to arrange the buy, cannot justify

the existence of reasonable suspicion at the time of his detention. Id. at 16-

17.   In sum, Appellant asserts “the police lacked reasonable suspicion in

stopping and seizing [him] based on him standing in an alley texting on his

cell phone and then running away when five (5) police officers exited their

vehicles and yelled ‘Pittsburgh Police.’” Id. at 19. No relief is due.

      The principles governing our review are well settled:

         Our standard of review in addressing a challenge to the
         denial of a suppression motion is limited to determining
         whether the suppression court’s factual findings are
         supported by the record and whether the legal conclusions
         drawn from those facts are correct.          Because the
         Commonwealth prevailed before the suppression court, we
         may consider only the evidence of the Commonwealth and
         so much of the evidence for the defense as remains
         uncontradicted when read in the context of the record as a
         whole. Where the suppression court’s factual findings are
         supported by the record, we are bound by these findings
         and may reverse only if the court’s legal conclusions are
         erroneous. The suppression court’s legal conclusions are
         not binding on an appellate court, whose duty it is to
         determine if the suppression court properly applied the law
         to the facts. Thus, the conclusions of law of the courts
         below are subject to our plenary review.




                                     -5-
J-S49035-17


        Moreover, appellate courts are limited to reviewing only
        the evidence presented at the suppression hearing when
        examining a ruling on a pre-trial motion to suppress.

                                  ***

        It is well-established that there are three categories of
        interaction between citizens and police officers. As our
        Supreme Court has clearly articulated:

        The first of these is a “mere encounter” (or request for
        information) which need not be supported by any level of
        suspicion, but carries no official compulsion to stop or to
        respond. The second, an “investigative detention [,]” must
        be supported by a reasonable suspicion; it subjects a
        suspect to a stop and a period of detention, but does not
        involve such coercive conditions as to constitute the
        functional equivalent of an arrest. Finally, an arrest or
        “custodial detention” must be supported by probable
        cause.

                                    ***

        . . . In order to determine whether the police officer had
        reasonable suspicion, the totality of the circumstances
        must be considered. In making this determination, we
        must give “due weight . . . to the specific reasonable
        inferences [the police officer] is entitled to draw from the
        facts in light of his experience.” Also, the totality of the
        circumstances test does not limit our inquiry to an
        examination of only those facts that clearly indicate
        criminal conduct.      Rather, “[e]ven a combination of
        innocent facts, when taken together, may warrant further
        investigation by the police officer.”

Commonwealth v. Freeman, 150 A.3d 32, 34-35, 37 (Pa. Super. 2016)

(citations omitted), appeal denied, ___ A.3d ___, 853 MAL 2016, 2017 WL

2081215 (Pa. May 15, 2017). The reasonable suspicion standard is a lower

standard than probable cause.   Commonwealth v. Cook, 735 A.2d 673,

677 (Pa. 1999).


                                   -6-
J-S49035-17


     Following our review of Appellant’s arguments, the relevant legal

principles, and the record, we discern no basis to disturb the trial court’s

denial of Appellant’s suppression motion.     As noted by the trial court,

Detective Ladner arranged a time and location for the purchase by text

messages to a cellphone number. Although the detective believed that she

was corresponding with Richard, she observed Appellant arrive at the area of

the buy and stand in front of the agreed upon address. She saw Appellant

appear to use his cellphone to send a text message, and she then received a

text message that indicated the seller was at the location.        No other

individuals were in the vicinity. Based on the combination of these facts, we

agree with the trial court that the Commonwealth established reasonable

suspicion to believe Appellant was a participant in the scheduled transaction

and to detain him. See Freeman, 150 A.3d at 37. Thus, no relief is due.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/1/2017




                                    -7-